DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:
Each of claims 2 and 16 twice recites "a second vehicle".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16518638 (reference application) in view of US20170153714 ("Gao"). Claim 1 of the reference application claims: 
identifying that an individual is interested in receiving transportation (claim 1: receiving, by the vehicle, a request for a transportation in the vehicle); 
receiving, by a first vehicle, information about the individual that is interested in receiving the transportation (claim 1: receiving, by the vehicle, a request for a transportation in the vehicle); and 
navigating the first vehicle to receive the individual into the first vehicle (claim 1: navigating the vehicle with an autonomous control component to a location of an individual to commence the transportation).
 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020).
	The reference application and Gao both disclose systems of satisfying ride requests via an autonomous vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in the reference application to include the teaching of Gao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of the reference application and Gao would have made obvious and resulted in the subject matter of the claimed invention, specifically that the identifying is done by a sensor.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows: 


Claims 15-20 require a computer readable store medium, which stores a program. The specification does not set forth what constitutes a computer readable medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. Applicant may overcome the rejection by including the term “non-transitory” in the claims directly preceding the computer-readable medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 USC 102 as being anticipated by US20170153714 ("Gao").

Claim 1
Gao discloses a method for providing transportation (abstract), the method comprising: 
identifying, by a sensor that an individual is interested in receiving transportation (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020); 
receiving, by a first vehicle, information about the individual that is interested in receiving the transportation (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020, 0028); and 
navigating the first vehicle to receive the individual into the first vehicle (0020 autonomous vehicle 110 to perform driving and/or pickup functions, 0043, 0070 S220 includes using GPS and/or address data provided as part of a user pickup request to navigate to an area, 0076).

Claim(s) 8 and 15 
Claim(s) 8 and 15 recite(s) subject matter similar to that/those of claim(s) 1 and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 USC 103 as being unpatentable over Gao in view of US20190204992 ("Bowden").

Claim 2
Gao discloses wherein the sensor that identified the individual is located on a second vehicle (0044 autonomous vehicle sensor data may be sent from a first vehicle to a second vehicle, from the second vehicle to a third vehicle, and from a third vehicle to an internet-enabled base station, before finally being communicated to the vehicle coordinator 130 via the Internet or another long-range communication scheme or means.) Gao fails to disclose informing the individual, by a second vehicle, that the first vehicle is on its way by providing an estimated time to the individual. However, Gao does disclose communicating with the individual (0021). Furthermore, Bowden teaches informing the individual that the first vehicle is on its way by providing an estimated time to the individual (0020 when a provider is in route to pick up a requestor, the most relevant information to the provider is the map and directions. Accordingly, when in the collapsed state the information portion includes relevant information related to the ride request (e.g., trip progress, ETA, requestor avatar), while at the same time reserving the majority of the user interface for a map and direction portion.). Examiner notes that Gao suggests that the informing may be performed by the second vehicle (0044, 0040 Processing required to perform duties of the system 100 may be performed using dedicated processors (i.e., processors dedicated to and included in the system 100), any processors of the autonomous vehicle 110 (e.g., the onboard computer, microcontrollers, graphics processors, cryptographic processors, etc.), and/or any other processors (e.g., remote server processors).).
	Gao and Bowden both disclose systems of satisfying ride requests. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gao to include the teaching of Bowden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

Claim(s) 9 and 16 
Claim(s) 9 and 16 recite(s) subject matter similar to that/those of claim(s) 2 and is/are rejected under the same grounds.

Claims 3-7, 10-14 and 17-20 are rejected under 35 USC 103 as being unpatentable over Gao in view of US20200056901 ("Engle").

Claim 3
Gao discloses wherein identifying the individual with the sensor further comprises 
receiving a hailing communication from the individual (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020); and
further comprising determining a destination responsive to receiving input from the individual (0053 ride request may include a proposed destination). 
 autonomous vehicle 100 to move the autonomous vehicle 100 along the route as selected by the vehicle guidance system 122 for a trip to the destination.)
	Gao and Engle both disclose systems of satisfying ride requests. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gao to include the teaching of Engle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Gao and Engle would have made obvious and resulted in the subject matter of the claimed invention, specifically operating the first vehicle autonomously to the destination.

Claim 4
Gao discloses wherein the hailing communication by the individual further comprises at least one of a physical gesture, a voice communication, or standing on a curb (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020).

Claim 5
Gao discloses wherein the hailing communication indicates a type of vehicle that the individual is requesting the transportation (0023 In gesture recognition analysis, the gesture detection unit may compare the identified or extracted gestures in the images or recordings to one or more predetermined gestures stored in a gesture database or the like. The predetermined gestures preferably relate to gestures, motions, or actions that may be performed by entities external to the autonomous vehicle for the purpose of signaling information or a request (e.g., a pickup request or ride request), 0055 pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested,, 0056).

Claim 6
Gao discloses identifying a payment account of the individual based on the identity of the individual; and charging the payment account for the transportation of the individual (0055 pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested, information about for whom the request is intended (which may include people other than the requestor), payment information, user account information, preferred driving characteristics, preferred routing options, or any other suitable information related to the pickup request., 0077 If passenger identity information is included in the pickup request data, S230 may include checking authorization using the passenger identity information (e.g., verifying that a passenger is associated with an active payment method). S230 may additionally or alternatively include verifying passenger authorization in any manner (e.g., via a passenger swiping a credit card or ID card on an external card reader interface of the autonomous vehicle), 0047).

Claim 7
Gao discloses authenticating the individual for the payment account by receiving biometric information from the individual (0036 confirmation can be performed in a number of manners including using biometric authentication, providing a challenge and successfully responding to the challenge, interface a computing device of the intended passenger with the external input interface 112, and basically, using any suitable manner for identifying or confirming the intended passenger.).

Claim(s) 10, 11, 12, 13, 14, 17, 18, 19 and 20 
Claim(s) 10, 11, 12, 13, 14, 17, 18, 19 and 20 recite(s) subject matter similar to that/those of claim(s) 3, 4, 5, 6, 7, 3, 4, 6, and 7, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663